Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 25, 2022 and March 17, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because length is too short.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis for “2X2 planar ultrawideband modular antenna (PUMA) array structure” in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0124], “Fig. 3 4” should read “Fig. 3”  
In paragraph [0135], “titled view” should read “tilted view”
In paragraph [0137], “Fig. 13A-C” should read “Fig. 14A-C”  
In paragraph [0257], “In this figure 33” should read “In this figure 22”  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein at least one 2X2 planar ultrawideband modular antenna (PUMA) array structure is operatively coupled to the planar interface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 64, εr(x,y,z), εrn, εrm, εr6, εr7, εr8, εr9, εr10, and εr11.
The drawings are objected to because the axes in Fig. 8A and 8B are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 70-76, 78, 80-82, 84, 86, 88, and 97 are objected to because of the following informalities:  
In claims 70, “the outer surface of the Luneburg lens” lacks proper antecedent basis and should read “an outer surface of the spherical Luneburg lens”
In claims 70-71, 84, 86, 88, 97, “the Luneburg lens” lacks proper antecedent basis and should read “the spherical Luneburg lens”
In claim 71 and 86, “a southern hemisphere” lacks proper antecedent basis and should read “the southern hemisphere”
In claims 72, 75-76, 78, “the pluralities of geometrical interfaces” lacks proper antecedent basis and should read “the plurality of geometrical interfaces”
In claim 73, “a southern hemisphere” lacks proper antecedent basis and should read “the southern hemisphere”
In claim 74, “the mid-hemisphere” lacks proper antecedent basis and should read “a mid-hemisphere”
In claim 75, “the azimuth direction” lacks proper antecedent basis and should read “an azimuth direction”
In claim 80-81, “the feed sources” lacks proper antecedent basis and should read “feed sources”
In claim 80, “the geometrical interfaces” lacks proper antecedent basis and should read “the plurality of geometrical interfaces”
In claim 82, “the lens antenna” lacks proper antecedent basis and should read “the Luneburg lens antenna”
In claim 86, “the lens” lacks proper antecedent basis and should read “the spherical Luneburg lens”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 88 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 88 recites the limitation “wherein at least one 2X2 planar ultrawideband modular antenna (PUMA) array structure is operatively coupled to the planar interface”. However, the disclosure makes no mention of a 2X2 PUMA array structure and only describes the PUMA structure in sets of 4x4 array, 8x8 array, 16x16 array, 20x20 array, 50x50 array, 100x100 array, 250x250 array, or 300x300 array (see for examples paragraphs [0033] and [0064]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-82, 84-89, 92, and 97-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claim 70 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “planar bottom” and renders it indefinite.
Claim 71 recites the limitation "the sets of pluralities of geometrical interfaces" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The term “about” in claim 72 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “10 geometrical interfaces” and renders it indefinite.
Claim 72 recites the limitation "each set" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 73 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “planar geometric interfaces” and renders it indefinite.
Claim 73 recites the limitation "the substantially planar geometric interfaces" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The term “about” in claim 75 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “10” and renders it indefinite.
The term “substantially” in claim 75 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “planar surfaces” and renders it indefinite.
The term “about” in claim 77 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “1.1” and renders it indefinite.
Claim 79 recites the limitation "the planar ultra-wideband modular antenna (PUMA) array elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 79 recites the limitation "optionally".  It is unclear how to interpret the limitations following the term in the claim as part of the claimed invention.
Claim 81 recites the limitation "the edges of the adjacent substantially planar surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 81 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “planar surfaces” and renders it indefinite.
Claim 85 recites the limitation "the feed element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 85 recites the limitation "optionally".  It is unclear how to interpret the limitations following the term in the claim as part of the claimed invention.
The term “substantially” in claim 86 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “planar bottom” and renders it indefinite.
Claim 86 recites the limitation "the substantially planar bottom" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to “the substantially planar bottom” of claim 70 or a different “the substantially planar bottom”.
Claim 88 recites the limitation “wherein at least one 2X2 planar ultrawideband modular antenna (PUMA) array structure is operatively coupled to the planar interface”. However, the disclosure makes no mention of a 2X2 PUMA array structure and only describes the PUMA structure in sets of 4x4 array, 8x8 array, 16x16 array, 20x20 array, 50x50 array, 100x100 array, 250x250 array, or 300x300 array (see for examples paragraphs [0033] and [0064]).
Claim 88 recites the limitation "the planar interface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 88 recites the limitation "the antenna" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 89 recites the limitation "the focal point of the planar interface" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 92 recites the limitation "the antenna" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 92 recites the limitation "a Luneburg Lens" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to a new “Luneburg Lens” or “the spherical Luneburg lens” of claim 70.
The term “substantially” in claim 92 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “planar interface” and renders it indefinite.
Claim 99 contains the trademark/trade name Delrin® and Lexan®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Polyoxymethylene and polycarbonate resin thermoplastic and, accordingly, the identification/description is indefinite.
Claim 101 recites the limitation "the layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 74, 76, 78, 80-82, 84, 87, 97-98, and 100 inherit the deficiencies of claim 70.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 70-75, 80, 82, 84, 86-87, 89, and 100-101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethumadhavan et al. (US PGPUB 2020/0083602  A1), hereinafter known as Sethumadhavan.
Regarding claim 70, Sethumadhavan discloses (Fig. 1A and 1B) a Luneburg lens antenna comprising an upper hemisphere (top hemisphere of 104) and a lower hemisphere (lower hemisphere of 104), wherein the upper hemisphere comprises a spherical Luneburg lens (400), wherein the lower hemisphere comprises a plurality of geometrical interfaces (300) arranged around the outer surface of the Luneburg lens (400) in a southern hemisphere of the Luneburg lens (400), and a substantially planar bottom (304).
Regarding claim 71, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the sets of pluralities of geometrical interfaces (300) at a side of the Luneburg lens in a southern hemisphere of the Luneburg lens (400) extending around of the Luneburg lens are arranged at an angle.
Regarding claim 72, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the pluralities of geometrical interfaces (300) comprise about 10 geometrical interfaces in each set (9 geometrical interfaces).
Regarding claim 73, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the substantially planar geometric interfaces (300) are trapezoidal, rectangular, or square in shape, or a combination thereof.
Regarding claim 74, Sethumadhavan further discloses (Fig. 1A and 1B) wherein there is a ledge (306) at the mid-hemisphere conjunction of geometric interfaces (300) comprising the lower hemisphere and the spherical Luneburg lens (400) comprising the upper hemisphere.
Regarding claim 75, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the pluralities of geometrical interfaces (300) comprise about 10 substantially planar surfaces in the azimuth direction.  
Regarding claim 80, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the feed sources (106) are disposed on the geometrical interfaces, bottom, or both the geometrical interfaces and the bottom.
Regarding claim 82, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the Luneburg lens antenna and feed sources electronically coupled to back-end electronics to make the lens antenna electronically beam steering ([0034]).
Regarding claim 84, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the Luneburg lens is coupled to feed arrays coupled to a beam switching network ([0034]).
Regarding claim 86, Sethumadhavan further discloses (Fig. 1A and 1B) wherein the lens comprises multiple concentric layers ([0029]), wherein each layer has a fixed dielectric constant ([0029]), and the lower hemisphere comprising a plurality of geometrical interfaces (300) arranged around the outer surface of the Luneburg lens (400) in a southern hemisphere of the Luneburg lens, and a substantially planar bottom layer have a fixed low dielectric constant (200).
Regarding claim 87, Sethumadhavan further discloses (Fig. 1A, 1B, and 4) wherein the concentric layers have different dielectric constants ([0029]).
Regarding claim 89, Sethumadhavan further discloses wherein an illumination in a direction is at least increased or decreased via adjusting a positioning of the planar interface ([0049]).
Regarding claim 97, Sethumadhavan further discloses wherein the Luneburg lens is made of a material selected from a cast resin or a machined material ([0100]).
Regarding claim 100, Sethumadhavan further discloses comprising casting in a mold, machining from a solid piece of material, made using an additive manufacturing process, or a combination thereof ([0087]).
Regarding claim 101, Sethumadhavan further discloses wherein the layers are cast individually, nested together, and assembled using an adhesive ([0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan in view of Lier (US Patent No. 7379030 B1).
Regarding claim 76, Sethumadhavan does not specifically teach wherein the pluralities of geometrical interfaces have a near-air dielectric constant.
However, Lier teaches wherein the pluralities of geometrical interfaces have a near-air dielectric constant (col. 4, lines 29-39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Lier to include “wherein the pluralities of geometrical interfaces have a near-air dielectric constant,” as taught by Lier, for the purpose of improving radiation performance and frequency bandwidth (see also col. 1, lines 42-44).
Regarding claim 77, Sethumadhavan does not specifically teach wherein the dielectric constant is about 1.1. 
However, Lier teaches wherein the dielectric constant is about 1.1 (col. 4, lines 29-39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Lier to include “wherein the dielectric constant is about 1.1,” as taught by Lier, for the purpose of improving radiation performance and frequency bandwidth (see also col. 1, lines 42-44).

Claims 78-79, 88, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan in view of Rakib et al. (US PGPUB 2020/0119868 A1), hereinafter known as Rakib.
Regarding claim 78, Sethumadhavan does not specifically teach wherein the pluralities of geometrical interfaces are configured with a plurality of planar ultra-wideband modular antenna (PUMA) array elements.
However, Rakib teaches (Fig. 15A) a plurality of planar ultra-wideband modular antenna (PUMA) array elements (Fig. 15A; [0071]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Rakib to include “a plurality of planar ultra-wideband modular antenna (PUMA) array elements,” as taught by Rakib, for the purpose of improving bandwidth (see also [0071]).
Regarding claim 79, Sethumadhavan does not specifically teach wherein the planar ultra-wideband modular antenna (PUMA) array elements comprise blocks of PUMA array elements, optionally an 4x4 array, 8x8 array, 16x16 array, 20x20 array, 50x50 array, 100x100 array, 250x250 array, or 300x300 array.
However, Rakib teaches (Fig. 15A) wherein the planar ultra-wideband modular antenna (PUMA) array elements comprise blocks of PUMA array elements (Fig. 15A; [0071]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Rakib to include “wherein the planar ultra-wideband modular antenna (PUMA) array elements comprise blocks of PUMA array elements,” as taught by Rakib, for the purpose of improving bandwidth (see also [0071]).
Regarding claim 88, Sethumadhavan does not specifically teach wherein at least one 2X2 planar ultrawideband modular antenna (PUMA) array structure is operatively coupled to the planar interface, wherein the PUMA array structure is configured to function as a feed network to illuminate at least one or more beams of the Luneburg lens simultaneously; wherein the antenna is communicably coupled between multiple networks operating at different frequencies.
However, Rakib teaches (Fig. 15A) wherein at least one 2X2 planar ultrawideband modular antenna (PUMA) array structure is operatively coupled to the planar interface (Fig. 15A; [0071]), wherein the PUMA array structure is configured to function as a feed network to illuminate at least one or more beams of the Luneburg lens simultaneously ([0078]); wherein the antenna is communicably coupled between multiple networks operating at different frequencies ([0054] and [0078]-[0080]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Rakib to include “wherein at least one 2X2 planar ultrawideband modular antenna (PUMA) array structure is operatively coupled to the planar interface, wherein the PUMA array structure is configured to function as a feed network to illuminate at least one or more beams of the Luneburg lens simultaneously; wherein the antenna is communicably coupled between multiple networks operating at different frequencies,” as taught by Rakib, for the purpose of improving accuracy and efficiency (see also [0071] and [0080]).
Regarding claim 92, Sethumadhavan does not specifically teach wherein the antenna comprises a Luneburg Lens and a UWB Antenna coupled together by a substantially planar interface.
However, Rakib teaches (Fig. 15A) wherein the antenna comprises a Luneburg Lens and a UWB Antenna coupled together by a substantially planar interface (Fig. 15A; [0071]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Rakib to include “wherein the antenna comprises a Luneburg Lens and a UWB Antenna coupled together by a substantially planar interface,” as taught by Rakib, for the purpose of improving bandwidth (see also [0071]).

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan in view of Oxley (US Patent No. 7688263 B1).
Regarding claim 81, Sethumadhavan does not specifically teach wherein the feed sources located at the edges of the adjacent substantially planar surfaces are configured for 3dB beam overlapping.
However, Oxley teaches wherein the feed sources are configured for 3dB beam overlapping (col. 5, lines 30-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Oxley to include “wherein the feed sources are configured for 3dB beam overlapping,” as taught by Oxley, for the purpose of improving direction finding (see also col. 5, lines 30-41).

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan in view of Tran (US PGPUB 2017/0084994 A1) .
Regarding claim 85, Sethumadhavan does not specifically teach wherein the feed element is coupled to a low noise amplifier (LNA), optionally an array of LNAs.
However, Tran teaches wherein the feed element is coupled to a low noise amplifier ([0048]-[0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Tran to include “wherein the feed element is coupled to a low noise amplifier,” as taught by Tran, for the purpose of improving signal quality (see also [0049]).

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan in view of Tokoro et al. (US PGPUB 2008/0191952 A1), hereinafter known as Tokoro.
Regarding claim 98, Sethumadhavan does not specifically teach wherein the cast resin is polyurethane or polystyrene.
However, Tokoro teaches wherein the cast resin is polyurethane or polystyrene ([0046]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Tokoro to include “wherein the cast resin is polyurethane or polystyrene,” as taught by Tokoro, for the purpose of ease of production (see also [0046]).

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Sethumadhavan in view of Lenk (US PGPUB 2017/0331183 A1) .
Regarding claim 99, Sethumadhavan does not specifically teach wherein the machined materials are Delrin® (Polyoxymethylene POM), Lexan® (polycarbonate resin thermoplastic), or a combination thereof.
However, Lenk teaches wherein the machined materials are Delrin® (Polyoxymethylene POM), Lexan® (polycarbonate resin thermoplastic), or a combination thereof ([0020]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Luneburg lens antenna of Sethumadhavan with Lenk to include “wherein the machined materials are Delrin® (Polyoxymethylene POM), Lexan® (polycarbonate resin thermoplastic), or a combination thereof,” as taught by Lenk, for the purpose of improving cost and ease of production (see also [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845